DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at line 6, there is recited a “second sensing unit”, but the claim fails to recite a first sensing unit. At line 7, there is no antecedent basis for the “second controller”.
	In claim 2, at line 2, there is recited a “second receiver”, but the claim fails to recite a first receiver.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al.
	There is disclosed in Siegel a system interworking comprising: a cooking apparatus 20; a heat source 25, 26, 28 associated with the cooking apparatus; a first transmitter 23 (wireless or wired), associated with the cooking device, transmitting an electrical signal to a kitchen device; a first controller 27, 50 controlling the first transmitter to transmit the electrical signal to the kitchen device; a kitchen device 10; a smoke sensing unit 14, 61, associated with the kitchen device, for sensing smoke of food from the cooking apparatus; an alarm unit 21, associated with the kitchen device, for sending a user information to a user; a second controller 17, associated with the kitchen device, which controls the alarm unit to send the user a message (audible sound) when the second sensing unit senses the smoke of food; a sensing unit 55, 57 connected to the first controller for sensing operation of the heat source, the first controller controlling the first 
	Son discloses, in a cooking apparatus, a heat source 23 for cooking food, a sensing unit 330 sensing operation of the heat source and connected to a controller 370, wherein the sensing unit is a thermistor or thermocouple generating electromotive force (para. 0172).
	It would have been obvious to one skilled in the art to substitute the sensing unit disclosed in Seigel with the sensing unit disclosed in Son, in order to provide an alternative means of sensing operation of the heat source. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Ji et al. and Erdmann are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761